                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

FREDERICK UPSHAW, Jr.,

               Plaintiff,

v.                                                          CV No. 18-1233 MV/CG

BOARD OF REGENTS OF
NEW MEXICO STATE UNIVERSITY,

               Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court on a Rule 16 initial scheduling conference,

and having conferred with counsel about a mutually-convenient date, time, and location,

IT IS HEREBY ORDERED that a status conference will be held by telephone on

Thursday, June 13, 2019, at 2:00 p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
